Case 1:11-cv-02694-ALC Document 515 Filed 06/05/20 Page 1 of 2

Kumrien C aires . - — 5-2 b-D20
[VAIS 97
LA-12cel| ;
5 yop 3614. va Tne

Lim Lo ¢ a Oe L. Pooples ws Fisebos
egal fe Preach from thi deilit Sp paver selllemk

yor. corns Lo nay CASE Nlev-2644 is net followed hve Shis block thet
has ds wally J el ub he oll Lan howe Bint
cel thas err a al ro adc mc a dtl |

cane Ly no Ligh suksh on place to sof IIT Ln wo, 7
ee ei tee fee ne i
death sll sha poor jeg ond fare slice by uns Dau

Ha he Na Carbon B ospedtfebl

Salle San Cy
Pu Cy Nendo My gTt K. Cajnw

2G00

 
 

 

Case 1:11-cv-02694-ALC Document 515 Filed 06/05/20 Page 2 of 2

SOUTHPORT CORRECTIONAL FACILITY
P.O, BOX 2000
PINE CITY, NEW YORK, 14871-2000

NAME: Kamins C eines on: {FAIS

q7
Deel Clerk of Com
lhl Ala Dade Cah
She Deni Pcl Mogren ee Me Cotto
WS5¢ BeoT Pood Dtweet

Lonerng eae “yg areas | A, Qe Spb bhatt

  

So

 
 
